Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2,5-8,11-13,16,19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (U.S. 2017/0363995).
	Takagi teach a fixing device 36 (see Fig.3) which fixing a toner image to a recording sheet; the fixing device including a cylindrical film 41 stretched between rollers 43,44,45 and a heater unit 46 disposed within the inner space of the cylindrical film; the heater includes a plurality of “first” heat generating elements 51 (Fig.5) disposed along the longitudinal direction of the cylindrical film, a temperature sensor 55 located at a longitudinal the end of the fixing device for measuring the temperature of at least one of the heat generating elements (Fig.6), the temperature sensor 55 being connected in series with the power (driving) source 54 by a “first” wiring (not shown, see par. 51-56). It is noted that the heat generating elements is considered a “heat conductor”.
	Regarding claims 2,8,16 as discussed in par. 56, when an abnormal temperature is detected by the temperature sensor 55, the “first” wiring will be disconnected. 
	Regarding claims 5,11,19 the temperature sensor 55 is a thermostat (par. 56).
	Regarding claims 6,12,20 the fixing device 36 is used in an image forming apparatus (Fig.1) having a transfer unit 31/33 for transferring a toner image to a recording sheet to be heat fixed by the fixing device 36.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 3-4,9-10,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (U.S. 2017/0363995) in view of Kikuchi et al. (U.S. 2003/0198481).
	Takagi taught supra discloses most of what is claimed except the heater unit including that the “first” heating elements are a pair of heating elements at the end portions of the fixing device, a second heating element in the central portion of the fixing unit, a second temperature detector to detect this central portion, and the “first” and “second” heating elements are connected in parallel by a “second” wiring,  the “first” and “second” heating elements are connected in series to the first temperature sensor. 
Kikuchi et al. teach an image forming apparatus having a heating apparatus 1 (see Fig.1-2) which includes a heat roller 2 with a first heating element 21a/21c located at the end portion of the fixing device, a second heating unit 21b located at the central portion of the fixing device , a first thermometer (thermostat) 26a for detecting the temperature of the first heating element located at the end portions,  a second thermometer (thermistor) 25b for detecting the temperature of the second heating element 21b located at the central portion. The first heating element 21a/21c is connected to power drive circuit 13b while the second heating element 21b is connected to power drive circuit 13a (via a “second” wiring) which are not in series with each other and thus must be in parallel (i.e. the current from rectifier circuit 28 is split between these two power drive circuits so they can be operated independently and thus are in a parallel configuration).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Takagi with two different heating regions (central and end portions of the fixing device) as taught in Kikuchi et al. because uneven temperature distribution can be avoided when fixing different width sheets as taught by Kikuchi et al. It would have been obvious to one of ordinary skill in the art before the effective filing date to connect both the first end heaters and the second central heater in series to the temperature sensor (thermostat) because if an abnormal temperature is detected the power can be interrupted to both sets of heaters and thus avoiding a possible fire or destroyed elements of the fixing device. 


3.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (U.S. 2017/0363995) in view of Muramatsu et al. (U.S. 2015/0037052).
Takagi taught supra discloses all that is claimed except the heater having a substrate having a first side in which the heating elements are arranged and a second side in which the heat conductor and temperature sensors are arranged. 
	Muramatsu et al. teach a heating apparatus 40 (Fig.1) including a belt (film) member 43 and a heater 44 disposed inside the belt member. As seen in Fig.s 4A, 4B, the heater 44 includes a heat conductor (substrate 44a) made of aluminum,  a plurality of heating elements 44b-1 – 44b-5 disposed on one side of the substrate 44a and a plurality of temperature sensors TH1-5 disposed on the other side.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Takagi to implement the heater as disclosed in Muramatsu et al. because both will accomplish selective heating in the width direction of heater so as to accommodate different width sheets and temperature distribution of the heater can be optimized as taught in Muramatsu (par.5-6) while decreasing the heat up time than using conventional heaters (lamps, induction) as is known in the art. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852